Citation Nr: 0608635	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  95-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
to include hypertension and angina pectoris.

2.  Entitlement to service connection for a left leg 
disorder, including varicose veins and phlebitis.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from January 1966 to December 
1967. It is unclear from the evidentiary record whether the 
veteran may have also been a member of the Army Reserves 
(apparently from service separation until approximately 
January 1972). The veteran's contentions do not pertain to 
any Army Reserve period of duty.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was remanded for further development in July 1997 
and November 2000. 

In a decision dated in February 2003, the Board denied 
entitlement on all issues. The veteran appealed to the U. S. 
Court of Appeals for Veterans Claims (hereinafter Court). In 
a September 2005 Order, the Court found that the veteran had 
not challenged the Board's determination denying payment of 
improved pension benefits, and that claim was deemed to have 
been abandoned. The Court then vacated and remanded the 
decision on the service connection claims to the Board for 
action consistent with its Order. 

Pursuant to the Court's Order, the Board finds that the 
matter must once again be remanded for evidentiary 
development. The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

REMAND

The Board notes that the veteran was afforded VA examinations 
in January 2001, in response to the Board's November 2000 
remand instructions. However, it has been determined the 
examinations do not include adequate VA opinions as to the 
etiology of the claimed disabilities.  The responses to 
questions posed for opinion were not phrased in terms of the 
questions, and have been held inadequate by the Court in this 
case.

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Additionally, On March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued its decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506.  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

As remand for additional evidentiary development is otherwise 
in order, the RO should take corrective action relevant to 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), and provide supplemental VCAA 
notifications to the veteran consistent with this recent 
decision. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (2005), pertinent to 
recent Court precedent. See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), on the claims for 
service connection.  

2.  Thereafter, the veteran should be 
scheduled for VA examinations by 
physicians with appropriate expertise to 
determine the etiology of claimed 
disabilities listed on the title page. 
The claims folder must be made available 
to and reviewed by the examiner(s), and 
the examiner(s) should note such review 
in the examination report. Based upon the 
examination results and the claims folder 
review, the examiner should express an 
opinion with respect to each disability 
at issue, as to whether it is likely, at 
least as likely as not, or less likely 
than not that the disability is 
etiologically related to the veteran's 
period of active duty.  It the etiology 
of the disabilities set forth is other 
than an in-service occurrence or event, 
that too should be set forth.  If there 
is no possibility that the disorders are 
related to service, that too should be 
set forth. Adequate medical rationale for 
all opinions expressed must be provided 
with reference to the claims file.  

3.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

